                                                                                   FILED
            Case 1:21-cv-01872-UNA Document 3 Filed 08/04/21 Page 1 of 2

                                                                                         8/4/2021
                                                                              Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                      Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

MARK MARVIN,                                           )
                                                       )
                       Petitioner,                     )
                                                       )
       v.                                              )     Civil Action No. 21-1872 (UNA)
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                       Respondent.                     )

                                     MEMORANDUM OPINION

       This matter is before the Court on Petitioner’s application to proceed in forma pauperis

and his pro se petition for a writ of habeas corpus. Petitioner challenges the criminal charges

brought against Richard Barnett in connection with what petitioner describes as “a mostly peaceful

assembly in a Washington D.C. Freedomfest on January 6[,] 2021.” Pet. at 1. The application

will be granted, and the petition will be dismissed.

       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases’

and ‘Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2). “One element of the case-or-controversy requirement is that plaintiffs must

establish that they have standing to sue.” Comm. on Judiciary of U.S. House of Representatives v.

McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (internal quotation marks omitted). A party has

standing for purposes of Article III if he has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. at 763 (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016)). This petition lacks any factual allegations showing that petitioner sustained (or is likely

to sustain) an injury resulting from Defendant’s conduct.


                                                 1
          Case 1:21-cv-01872-UNA Document 3 Filed 08/04/21 Page 2 of 2




       Furthermore, the Court notes that a “writ of habeas corpus shall not extend to a [petitioner]

unless” he is “in custody” under some authority. 28 U.S.C. § 2241(c). A person is generally

considered “in custody” if he is being held in a prison or jail, or if he is released on conditions of

probation or parole, see, e.g., Jones v. Cunningham, 371 U.S. 236, 240–43 (1963) (holding that a

paroled petitioner is “in custody” because parole restrictions “significantly restrain petitioner’s

liberty”), or subject to other “substantial” non-confinement restraints on liberty, see, e.g., Hensley

v. Municipal Court, 411 U.S. 345, 351–53 (1973) (holding that a petitioner released on his own

recognizance pending appeal of his sentence was “in custody” for purpose of habeas). Nothing in

the petition suggests that petitioner currently is incarcerated, or is a probationer or parolee, or is

otherwise restrained. Petitioner is thus not “in custody” for habeas purposes, and the petition must

be dismissed.

       A separate order will issue with this Memorandum Opinion.




DATE: August 4, 2021
                                                              CARL J. NICHOLS
                                                              United States District Judge




                                                  2
